Exhibit 10.3

 

AMENDMENT TO

SALON MEDIA GROUP, INC.

STOCK EXCHANGE AGREEMENT

 

This amendment to that certain stock exchange agreement (the “Stock Exchange
Agreement”) executed November 10, 2016 by Salon Media Group, Inc. (the
“Company”), and William Hambrecht, is made as of January 19, 2017 to amend the
class of shares that Mr. Hambrecht will receive pursuant to the Stock Exchange
Agreement. As the Company does not have sufficient authorized shares of Common
Stock to fully satisfy Mr. Hambrecht’s exchange of his related party advances
(the “Related Party Advances”), Mr. Hambrecht agrees to accept a combination of
shares of Common Stock and Series A Mandatorily Convertible Voting Preferred
Stock (the “Series A Preferred Stock”). In lieu of receiving 29,130,000 shares
of Common Stock for his Related Party Advances aggregating $2,913,000, Mr.
Hambrecht agrees to receive 2,246,017 shares of Common Stock 268,840 shares of
Series A Preferred Stock upon the execution of the Purchase Agreement dated
January 24, 2017 and the initial closing of the Private Placement, in full
satisfaction of the Company’s obligations. Upon the Company’s filing of the
Certificate of Amendment of Restated Certificate of Incorporation to increase
the Company’s authorized share capital, the shares Series A Preferred Stock will
convert to shares of Common Stock of the Company.

 

Notwithstanding anything to the contrary as stated in Section 1 and Schedule B
of the Stock Exchange Agreement, the Stock Exchange Agreement remains in all
respects in full force and effect.

 

 

 

SALON MEDIA GROUP, INC.

 

/s/ Jordan Hoffner                                                           

 

Dated:   1/19/17                                                                

 

 

 

  

WILLIAM HAMBRECHT

 

/s/ William Hambrecht                                                   

 

Dated:   1/19/17                                                               

 

 